Supreme Court

Rufus Hatch & William Austin ads. Andrew Westbrook

And the said defendants by James D Doty their attorney come and defend the wrong and injury, when &c and say, that they do not owe the said sum of money above demanded, or any part thereof, in manner and form as the said plaintiff hath above thereof complained against them, and of this the said defendants put themselves upon the county &c
And the said Plaintiffs likewise, By Hunt & Larned
Attys to Plffs
And the said defendants for further plea say there is not any record of the said supposed recognizance or judgments in the said declaration mentioned, remaining in the said courts, in manner and form as the said plaintiff hath above in his said declaration alledged, and this &c; wherefore they pray judgment if the said plaintiff ought to have or maintain his aforesaid action thereof against them the said defendants, &c J D Doty
Defts. Atty.